CaSe: 1217-md-02804-DAP DOC #Z 1140 Filed: 11/19/18 1 Of 2. Page|D #Z 28387

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DisTRiCT CouRT

 

 

 

for the
Northern District of Ohio
|n rel Natlonal Prescription Opiate Litigation )
Plaintiff )
v. ) Civil Action No. 1517'MD°2804

) t
)
Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTI()N

David A. Yost, the Ohio State Auditor

TO: Attn: Legal Department, 88 Eaet Broad Street, 5th F|oor, Co|umbus, OH 43215

 

(Name of person to whom this subpoena is directed)

6 Proa’uctz'on: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See attached duces tecum

 

Place: Ulmer & B@me LLP Date and Time:
65 East State Street, Suite 1100

Columbus’ OH 43215 12/17/2018 10:00 am

 

 

 

|:l Inspection of Premises.' YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached ~ Rule 45(0), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

CLERK OF COURT
OR
/s/ N|ichae| N. Ungar

 

 

Signature of CIer/c or Deputy Clerk Attorney ’s signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) MCK€SSOH COFP-
, who issues or requests this subpoena, are:
Michael N. Ungar, 1660 W. 2md St. #1100, Cleve|and OH 44113, mungar@ulmer.com, (216) 583-7000

 

 

Notice to the person Who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed Fed. R. Civ. P. 45(a)(4).

 

 

CaSe: 1217-md-02804-DAP DOC #Z 1140 Filed: 11/19/18 2 Of 2. Page|D #Z 28388

AO 88B (Rev. 02/14) Subpoeua to Produce Documents, Information, or Objects otto Permit luspection of Prernises in a Civil Action (Page 2)

 

Civil Action No. 1317~|\/"3~230¢’»

PROOF OF SERVICE
( T his section should not be filed with the court unless required by Fea'. R. Civ. P. 45.)

l received this Supr€na for (name of individual and title, ifany) ha \/ \Ct MC£j~ ®l(\ \\5 §”h,`;,\@ Audv@z@(

011 (date) \ l jj \\j jj@ .

l served the subpoena by delivering a copy to the named person as follows: b U\ §§ Y\/ l V\‘O\

Clt\r\§ l\(ol ll:l ' bedell Aolo\\r\ J
on(daze) Hj…,…§a+ ;or

lbl\l€)“rtv\

 

 

l:l l returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, l have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

 

My fees are $ for travel and $ for services, for a total of $ 0.00 .

l declare under penalty of perjury that this information is true.

usa ul WlliB QA/r//]LCUW CQ/mncw/\/)

Server' s signature

fuller W\ Cremedn§ ?fer@g§ Serv@r

Printed name and title

2862 Johnstown Rd.
Co|umbus, OH 43219

 

Server 's address

Additional information regarding attempted service, etc.:

 

